Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended Claim 9, the previous objection thereto is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumodo et al., hereinafter Matsumodo (JP 2016107303), in view of Porco (US 2010/0077820) and Yamagishi et al., hereinafter Yamagishi (US 3,845,539). For text citations of Matsumodo, see the machine translation provided as Non-Patent Literature with the Office action mailed 09/30/2020.
Regarding Claim 1, Matsumodo discloses (Figures 1b and 3) a stripping device for a roll stand, the stripping device comprising: a stripper carrier (see Annotated Figure 3 below); a stripper (test piece 7) arranged on the stripper carrier, the stripper comprising: a main body 

    PNG
    media_image1.png
    276
    762
    media_image1.png
    Greyscale

Matsumodo Annotated Figure 1b

    PNG
    media_image2.png
    378
    676
    media_image2.png
    Greyscale

Matsumodo Annotated Figure 3
Matsumodo does not disclose that the main body front side forms the acute angle at the bottom junction and that it extends from the bottom junction to the top junction at the acute angle. However, this design feature is very common within the art of stripper devices. One example of this is taught in Figure 2 of Yamagishi, which shows a stripper (doctor knife 6) comprising a main body (body of doctor knife 6) having a main body bottom side, a main body top side, and a main body front side that extends from the main body bottom side to the main body top side, meets the main body bottom side at a bottom junction to form an acute angle with the main body bottom side, meets the main body top side at a top junction, and extends from the bottom junction to the top junction at the acute angle (see Annotated Figure 2 below). As this is a conventional design feature for strippers used in stripping devices for roll stands, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stripper in the stripping device disclosed by Matsumodo such that the main body front side meets the main body bottom side at a bottom 

    PNG
    media_image3.png
    194
    415
    media_image3.png
    Greyscale

Yamagishi Annotated Figure 2
Matsumodo further discloses the stripper having a rear side situated opposite the main body front side (see Annotated Figure 1b above) and connecting elements (see Annotated Figure 3 above) connecting the stripper carrier to the stripper, but does not disclose stripper recesses. Porco teaches (Figure 4a) a stripping device (roll cleaning apparatus 22) for a roll stand, the stripping device comprising: a stripper carrier (bracket 56); a stripper (cleaning head assembly 60) arranged on the stripper carrier, the stripper comprising a main body (assembly of backing member 64 and backing member support fittings 66) having a main body bottom side (flange 76), main body top side (flange 74), and main body front side (surface 78 of web portion 72), and the stripper having a rear side (stem 82 with abutments 88) situated opposite the main body front side, the stripper rear side has stripper recesses (pivot fitting 84), each stripper recess extends from the main body bottom side to a stripper top side (top surface of flange 74) of the stripper situated opposite the main body bottom side, and connecting elements (pin 86) connecting the stripper carrier to the stripper, the connecting elements are each guided by a respective stripper recess of the stripper recesses and are connected to the stripper carrier (pin 86 connects directly to hinge fitting 58 on bracket 56). Examiner note: the claim as set forth 
Regarding Claim 3, Matsumodo discloses (Figure1b) that the felt layer (drain pad material 2) is adhesively bonded ([0043] lines 484-486) to the main body top side (see Annotated Figure 1b above).  
Regarding Claim 4, Matsumodo discloses (Figure 1b) a two-component epoxy resin adhesive ([0044] lines 498-500 and [0039] lines 452-455; the specific example in Figure 1b uses a phenolic resin adhesive, but it is stated in [0039] that epoxy resin may be used in its place) adhesively bonding the felt layer (drain pad material 2) to the main body top side (see Annotated Figure 1b above).

Regarding Claim 6, with reference to the aforementioned combination of Matsumodo, Yamagishi, and Porco, Porco teaches (Figure 4a) that the connecting elements are pins (pin 86).
Regarding Claim 7, Matsumodo discloses (Figure 1b) that the fiber-reinforced plastic is a composite comprised of glass filament fabric and epoxy resin ([0006] lines 91-93).
Regarding Claim 8, Matsumodo is silent to the bulk density of the felt layer. Examiner notes that the Applicant stated in the specification that the felt layer having a bulk density of at least 320 kg/m3 is advantageous because it provides a sufficient felt hardness to achieve increased resistance to mechanical wear due to the contact with the rotating roll of the roll stand (page 4 lines 30-33). It is obvious that wear resistance during operation is a desirable characteristic for the felt layer to have; accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to design the felt layer such that its bulk density is at least 320 kg/m3, because such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.

Regarding Claim 10, Matsumodo discloses (Figure 1b) that the felt layer (drain pad material 2) has a felt layer front side (see Annotated Figure 1b above) and the felt layer front side rests against the roll surface (surface of mating material roll 4) when the main body front side (see Annotated Figure 1b above) is pressed against the roll surface (see Figure 3). 
Regarding Claim 11, Matsumodo discloses (Figure 3) a pivotally mounted pivot arm (arm 6) configured and operable for moving the stripping device to the roll ([0046] lines 527-529).
Regarding Claim 12, Matsumodo does not disclose a hydraulic or pneumatic drive configured for pressing the main body front side against the roll surface; the component that performs this function in the stripping device disclosed by Matsumodo is a weight suspended from the pivot arm. Porco teaches (Figures 2c and 4a) a hydraulic or pneumatic drive (pneumatic bellows 36; [0047] lines 12-14) configured for pressing the main body front side (surface 78 of web portion 72) against the roll surface ([0048] lines 17-20). The use of a hydraulic or pneumatic drive allows for more precise control over the movement of the stripping device and the pressure with which it is pressed against the roll surface, as well as allows for the integration of sensors ([0048] lines 5-39 describes in detail the control of pneumatic bellows 36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roll stand disclosed by 
Regarding Claim 13, Matsumodo discloses (Figure 3) a contact pressure device (weight 8) configured and operable to press the main body front side (see Annotated Figure 1b above) against the roll surface (surface of mating material roll 4; [0046] lines 529-530). 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumodo in view of Porco and Yamagishi as applied to Claim 1 above, and further in view of Gasser (US 4,586,212).
Regarding Claim 14, Matsumodo does not disclose that a step is defined in the main body top side and the felt layer is received in the step. Gasser teaches (Figure 1) a stripping device for a roll stand (cylinder 8) comprising a stripper (wiping blade structure 1) comprising a main body (elongate mounting bar 2) having a main body top side (surfaces of rear leg profile 19 and extension 11 of elongate mounting bar 2 facing the direction of the stripper top side; see Annotated Figure 1 below) and a layer of wiping material (elastomeric wiping blade 4) arranged on the main body top side and terminating at a top junction of the main body top side and a main body front side (outer surface of extension 11), wherein a step is defined in the main body top side, and the layer of wiping material is received in the step (clearly seen in Figure 1). Examiner notes that the Applicant has not provided any reasoning for the inclusion of the step in the main body top side nor any criticality for it that results in an unexpected benefit, so it appears to be an arbitrary design choice which does not in itself warrant patentability. 

    PNG
    media_image4.png
    483
    567
    media_image4.png
    Greyscale

Gasser Annotated Figure 1
.

Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered and are persuasive. However, in light of the amendment to Claim 1, a new rejection under 35 U.S.C. 103 is made, as is discussed in detail above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725